Lamar, J.
Property having been levied on, the defendant in fi. fa. brought ■ bail-trover against the officer, giving bond, under the Civil Code, § 4606, for, ' the forthcoming of the property to answer the judgment in the case. The • officer prevailed in the suit, and elected to take a money verdict. Held, that he had only a qualified interest in the property; and where it was worth more than the amount of the fi. fa., he was only entitled to recover a verdict for an amount sufficient to satisfy and discharge the execution under which the levy had been made, Holmes v. Langston, 110 Ga. 864 (2).

Judgment reversed.


By five Justices.